     Case 21-01913-LT7              Filed 05/21/21            Entered 05/21/21 13:11:37          Doc 15-1   Pg. 1 of 1

                                                    Notice Recipients
District/Off: 0974−3                       User: Admin.                       Date Created: 5/21/2021
Case: 21−01913−LT7                         Form ID: 1187                      Total: 4


Recipients of Notice of Electronic Filing:
tr          Ronald E. Stadtmueller         ecfstadt@aol.com
aty         Daniel J. Winfree         lawyer@bkatty.com
                                                                                                            TOTAL: 2

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Sydney L Nguyen        9462 Chabola Rd      San Diego, CA 92129
jdb         Yumi Bui        9462 Chabola Rd      San Diego, CA 92129
                                                                                                            TOTAL: 2
